IN THE COURT OF CRIMINAL APPEALS
                              OF TEXAS
                                           NO. WR-82,579-01


                                EX PARTE PABLO LOPEZ, Applicant


                     ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                     CAUSE NO. 1115181-A IN THE 177TH DISTRICT COURT
                                 FROM HARRIS COUNTY


            Per curiam.

                                              OPINION

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to fifty years’ imprisonment. The First Court of Appeals affirmed

his conviction. Lopez v. State, No. 01-08-00302-CR (Tex. App.—Houston [1st Dist.] Oct. 20, 2011)

(not designated for publication).

            Applicant contends that his trial counsel rendered ineffective assistance during both phases

of trial.
                                                                                                   2

       After holding a live hearing, the trial court recommended denying relief on Applicant’s

claims relating to the guilt phase of the trial. The trial court also determined that trial counsel's

performance during the punishment phase was deficient because counsel did not object to evidence

of an extraneous offense, and that such deficient performance prejudiced Applicant. We agree with

the trial court’s findings, apart from findings 33, 38, and 44, which we decline to adopt. Relief is

granted as to punishment and denied as to the remaining claims of ineffective assistance at the guilt

phase. The sentence in Cause No. 1115181 in the 177th District Court of Harris County is set aside,

and Applicant is remanded to the custody of the Sheriff of Harris County so that a new punishment

hearing may be conducted. The trial court shall issue any necessary bench warrant within 10 days

after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 24, 2015
Do not publish